HAMITER, Justice
(dissenting).
As pointed out in the majority opinion the last paragraph of LSA-R.S. 15:8 recites: “Nothing in this article shall apply or extend to an accused person * * * who has escaped trial through dilatory pleas * * In my opinion this recitation renders inoperative or suspends all of the provisions of the article favorable to an accused person, including those relating to the three-year prescription and the vesting of discretion in the trial judge to enter a nolle prosequi, during the time that he escapes (avoids) trial through dilatory pleas.
Here, the accused avoided or escaped trial through dilatory pleas continuously from and after May 19, 1952 (the day on which the pleas were filed) ; and following that date, by reason of such avoidance, prescription was and continued to be suspended. As a consequence the three years necessary for the barring of the prosecution could not and did not run between the filing of the bill of information on August 9, 1951 and the entering of the plea of prescription (the accrued prescriptive period ended May 19, 1952 and, 'hence, was for approximately nine months and ten days).
I respectfully dissent.